DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 7/21/14, 10/23/15, 1/11/16, 4/5/16, 10/24/16 and 11/4/16 have been considered by the examiner.
Response to Amendment
 	Applicant stated on 4/12/17 the references render the claims unpatentable. Examiner concludes the claims are unpatentable in view of either Chen (US 7,633,773) or Burns (US 2011/0148368), which disclose a damping circuit in an integrated circuit.
Claim Objections
 	Claims 1-10 are objected to because of the following informalities: in claim 1, line 2, “integrated voltage regulator” should be ‘an integrated voltage regulator’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-3 and 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2007/0114984) in view of Burns (US 2011/0148368).
 	With respect to claim 1, Li discloses an integrated circuit (IC) system (Fig. 1 10) on a chip (SOC) [paragraph 3] comprising:  an integrated voltage regulator (Fig. 2 32) that receives an input voltage (from Fig. 1 pads), a circuit block (Fig. 3 20-30) that receives voltage from the integrated voltage regulator, and remains silent as to the details of the integrated voltage regulator.
 	Burns teaches an integrated voltage regulator (Fig. 19 regulator circuitry) that receives an input voltage (Fig. 19 Vhi) and a resistor capacitor damping network (Fig. 19 Rsp, Csp) that reduces ringing cases by the input voltage. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement a resistor capacitor damping network that reduces ringing cases by the input voltage, in order to dampen the ringing to prevent over or under voltages.

 	With respect to claim 2, Li in view of Burns make obvious the IC SOC of claim 1 wherein the received input voltage is from an external source (Burns Fig. 19 VBATT) to the IC SOC.

 	With respect to claim 3, Li in view of Burns make obvious the IC SOC of claim 1 wherein the integrated voltage regulator is a switching integrated voltage regulator (Fig. 1 Switching regulator).

 	With respect to claim 7, Li in view of Burns make obvious the IC SOC of claim 1 wherein values of a resistor (Fig. 19 Rsp) and capacitor (Fig. 19 Csp) of the resistor par,pk and Lpar,bd) of the input voltage.

 	With respect to claim 8, Li in view of Burns makes obvious the IC SOC of claim 7 wherein the parasitic inductance is external (Fig. 19 Lpar,bd) to the IC SOC (Fig. 19 package).

 	With respect to claim 9, Li in view of Burns make obvious the IC SOC of claim 1, further comprising a decoupling capacitor (Fig. 19 Cbd) to lower voltage.

 	With respect to claim 10, Li in view of Burns make obvious the IC SOC of claim 1, wherein the IC SOC is part of a device [device on board not shown]. 

 	With respect to claims 11-14, Li in view of Burns make obvious the method as set forth above. See claims 1-3 and 7, respectively, for additional details. 

 	With respect to claim 15, Li in view of Burns make obvious the method as set forth above, wherein the means for damping (Fig.9 Csp,Rsp) the ringing reduces the ringing after an initial voltage spike [since Rsp is dissipative].

 	With respect to claim 16, Li in view of Burns make obvious the method of claim 11 wherein the means for providing (Fig. 19 VSW distributed to circuit block load) is based on transistor gate technology of the circuit block [SOC technology].


 	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2007/0114984) in view of Burns (US 2011/0148368) and further in view of Jain (A 200mA Switched Capacitor Voltage Regulator on 32nm CMOS and regulation schemes to enable DVFS).
 	With respect to claim 4, Li in view of Burns make obvious the IC SOC of claim 1 as set forth above, and do not specify implementation of the transistor gates. 
 	Jain discloses wherein the integrated voltage regulator implements 32 nm
transistor gates. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the integrated voltage regulator implements 32 nm
transistor gates, in order to implement the integrated voltage regulator with very small size.

 	With respect to claim 5, Li in view of Burns make obvious the IC SOC of claim 1 as set forth above, and do not specify the implementation of the transistor gates.
 	Jain discloses wherein the integrated voltage regulator implements 32 nm
transistor gates. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein components and devices of the circuit block also implement 32 nm transistor gates, in order to implement the components and devices with very small size.
	Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 2007/0114984) in view of Burns (US 2011/0148368) and further in view of Abedinpour (A Multistage Interleaved Synchronous Buck Converter With Integrated Output Filter in 0.18 µm SiGe Process).
 	With respect to claim 6, Li in view of Burns make obvious the IC SOC of claim 1 as set forth above, and do not specify the implementation of the transistor gates.
  	Abedinpour discloses wherein integrated voltage regulator implement in 180 nm transistor gates. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement wherein the integrated voltage regulator, components and devices of the circuit block implement 180 nm transistor gates, in order to implement the integrated voltage regulator with the standard small size.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 7,633,773) discloses a damping circuit for use in an integrated circuit.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839